IN THE SUPREME COURT OF TEXAS

                                 No. 05-0575

 IN RE  METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., D/B/A METROPOLITAN
                             METHODIST HOSPITAL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for immediate temporary relief, filed July  26,
2005, is granted.  The trial set for  November  7,  2005  and  discovery  in
Cause  No.  2003-CI-13501,  styled  Beatriz  Favela,  Maria  Isela   Rivera,
Individually and on behalf of the  Estate  of  Zacharias  Favela,  deceased,
Maria Santos Medina, Juan Favela, Imelda Garcia, Irma Ortiz,  Oscar  Favela,
Carlos Favela and Beatriz  Favela  v.  Jairo  Ramirez,  M.D.  and  Methodist
Healthcare  System  of  San  Antonio,  Ltd.,  d/b/a  Metropolitan  Methodist
Hospital, in the 288th District Court of Bexar  County,  Texas,  are  stayed
pending further order of this Court.

            Done at the City of Austin, this September 16, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk